Citation Nr: 1535565	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  10-43 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 20 percent for lumbar spondylosis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to March 1971.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2013, in support of his claim, the Veteran testified at hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, in other words at a Travel Board hearing.  A transcript of the hearing is of record.

The Board subsequently remanded the claim in April 2014 for further development, including obtaining additional treatment records and providing the Veteran another VA compensation examination reassessing the severity of this service-connected disability.  That additional development of the claim since has been completed, and the claim is again before the Board for further appellate review.


FINDING OF FACT

The Veteran's low back disability is manifested by chronic pain and limitation of motion, but there is no competent and credible evidence indicating forward flexion of his thoracolumbar (thoracic and lumbar) spine is 30 degrees or less or that he has favorable ankylosis of his entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 20 percent for the Veteran's lumbar spondylosis.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, not of record that is necessary to substantiate the claim, also of the information and evidence the claimant is expected to provide versus that VA will attempt to obtain for the claimant, so on his behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b), Quartuccio v. Principi, 16 Vet. App. 183 (2002).

According to the U.S. Court of Appeals for the Federal Circuit, in a case involving a claim for an increased rating for a disability already determined to be service connected, the notice described in 38 U.S.C.A. § 5103(a) need not be Veteran specific or advise him that, to substantiate his claim, he must submit medical or lay evidence showing the effect any worsening in his disability has on his employment and daily life.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Rather, VA need only provide what amounts to "generic" notice advising him of the evidentiary and legal criteria for establishing his entitlement to greater compensation.  Id.  

This VCAA duty to notify was satisfied by way of a December 2008 letter that fully addressed all notice elements.  Moreover, it was sent prior to the initial RO decision that is at issue in this appeal, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  The letter duly informed the Veteran of the type of evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this necessary supporting evidence.

VA also, as mentioned, has a duty to assist the Veteran in developing this claim.  This duty includes assisting him in the procurement of relevant records, including his service treatment records (STRs) and pertinent post-service VA and private treatment records.  This duty to assist also includes providing an examination for a medical opinion when needed to help decide a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no such obligation when there is no reasonable possibility the assistance would help substantiate the claim. 

Here, to satisfy this additional obligation, the RO and Appeals management Center (AMC) have obtained the Veteran's service treatment records (STRs), VA treatment records, and private treatment records.  As well, records from the Social Security Administration (SSA) have been obtained.  The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to this claim, including since the Board remanded this claim in April 2014 partly to obtain additional records.  

This duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  And where the evidence of record does not reflect the current state of the claimant's disability and this is relevant to the claim, a new VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Unless the Veteran challenges the adequacy of the examination or opinion, however, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that, although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009) (similarly holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when this is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007). 

The Veteran was afforded VA medical examinations in April 2009 and more recently in July 2014, on remand.  These VA examinations were adequate.  Each of the examination reports considered the Veteran's medical history, including his lay statements, describes his low back disability in sufficient detail, and fully addresses the functional effects of this disability, in turn, allowing the Board to make a fully-informed determination regarding the appropriateness of the present disability rating.  Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

In sum, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  Hence, no further notice or assistance is required in developing this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Compliance with the Board's Remand Directives

As already alluded to, the Board remanded this claim in April 2014 for further development.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Here, the Board's remand directives instructed the RO/AMC to make appropriate efforts to obtain the Veteran's VA and private treatment records and to provide an appropriate VA spine examination responsive to the Board's remand instructions, and thereafter to readjudicate the claim in light of this and all other additional evidence.  These directives have been satisfied, certainly in substantial part, as discussed with regard to VA's duties under the VCAA.  See D'Aries v. Peake, 22 Vet. App. 97, 105   (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Accordingly, the Board is proceeding with adjudication of this claim.

III.  Analysis

In a June 2009 rating decision at issue in this appeal, the Veteran's disability rating for his lumbar spondylosis was increased to 20 percent retroactively effective from September 24, 2008.  He contends this disability warrants an even higher rating.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2. Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10, see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).


In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  In determining the present level of disability for any increased-evaluation claim, the Board must consider whether to "stage" the rating, meaning assign different ratings at different times to compensate for variances in the severity of the disability, irrespective of whether the rating is initial or established.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Rating Schedule provides for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes (DC 5243).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Under the General Rating Formula, a 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine.  A rating of 100 percent is awarded for unfavorable ankylosis of the entire spine (that is, when additionally considering the adjacent cervical segment).  38 C.F.R. § 4.71a, Diagnostic Code 5237.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from zero to 90 degrees.  38 C.F.R. § 4.71a, Note (2). 

Turning to the relevant evidence, immediately in response to his claim of entitlement to a higher rating, the Veteran underwent a VA medical evaluation in April 2009.  The examination report reflects that his forward flexion was to 70 degrees, extension to 25 degrees, right lateral flexion to 20 degrees, left lateral flexion to 30 degrees, right lateral rotation to 25 degrees, and left lateral rotation to 30 degrees.  There was no additional limitation following repetitive testing.  The examiner noted pain on active motion and following repetitive motion, however, she did not indicate the degree in which pain began.  The diagnosis was lumbar spondylosis.  The examiner indicated this disability had mild and moderate effects on the Veteran's ability to do chores, exercise, participate in sports, travel and engage in recreational activities.  There was no indication that his lower back condition impacted his ability to work.  He indicated that he was retired due to his cervical spine injury.  

In addition, the examination revealed that the Veteran's gait was normal and there was no evidence of thoracolumbar spine ankylosis, atrophy, guarding, tenderness, or weakness.  The examiner observed spasms in the lower back but found that it was not severe enough to be result in an abnormal gait or abnormal spinal contour.  The examiner also found no evidence of neurological abnormalities.  Muscle strength, sensory, and reflex examinations were normal.  The Veteran did complain of urinary and bowel problems.  However, the examiner explained that the Veteran's partial bowel and bladder incontinence is a residual of his cervical spine injury, which is not connected to his service-connected low back condition. 

April and May 2012 physical therapy records show forward flexion of 45 degrees. Private treatment records from January to June 2014 reveal further complaints of lower back pain.

The Veteran as mentioned more recently had another VA examination in July 2014, on remand, during which he complained of daily back pain.  On objective physical examination, his forward flexion was to 65 degrees, with pain at 50 degrees.  His extension was to 25 degrees, with pain at that endpoint of 25 degrees.  His right and left lateral flexion was to 30 degrees, with no objective evidence of pain.  His right and left lateral rotation was to 30 degrees with no objective evidence of pain.  The examiner noted there was no additional limitation in the Veteran's range of motion following repetitive-use testing.  The diagnosis was lumbar spondylosis.  The VA examiner explained that the Veteran has functional loss and/or functional impairment of the lower spine and indicated that his pain on movement was a contributing factor.  She also noted that his condition does not impact his ability to work. 


There was no evidence of ankylosis or IVDS.  The VA examiner also found no evidence of neurological abnormalities.  The Veteran's muscle strength testing was normal.  He exhibited normal strength in his hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  His reflex and sensory examinations were also normal and his straight leg raising test was negative.  He denied bowel and bladder incontinence.  There was also no evidence of muscle atrophy, muscle spasms or guarding resulting in an abnormal gait or abnormal spinal contour.  The examiner indicated the Veteran's gait was normal, not antalgic.  His balance was normal.  The examiner found no signs of radiculopathy.  

A November 2014 VA treatment record reflects complaints of back pain and use of a back brace. 

A December 2014 VA treatment record shows full range of motion of the back with pain on extension.  

This collective body of evidence shows that a rating exceeding 20 percent for the Veteran's low back condition is not warranted.  As explained, a higher 40 percent rating requires forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, and neither has been shown, even when considering the effects of the Veteran's pain, including on his range of motion.  The VA examination reports show forward flexion of his thoracolumbar spine to 65 and 70 degrees, so much greater than what is required under the General Rating Formula for the next higher rating of 40 percent.  A physical therapy treatment record also shows forward flexion somewhat less, to 45 degrees, but even that exceeds the 30-degree limitation required for the next higher rating of 40 percent.  Moreover, there is no evidence of favorable ankylosis.  Indeed, to the contrary, both the April 2009 and July 2014 VA examiners found no evidence of ankylosis.  Accordingly, a rating higher than 20 percent is not warranted under the General Rating Formula.  


In rating musculoskeletal disabilities, it is appropriate to consider additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59. See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. 4.59 is not just limited to cases involving arthritis).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421   (1995).

The Board has considered the Veteran's statements regarding his low back pain.  He is competent to report symptoms such as pain and the Board finds him generally credible in this regard.  But the Board finds that the evidence does not reflect that his pain causes functional impairment so additional as to warrant a higher rating.  The VA examination reports show that his range of motion was not limited to 30 degrees or less or additionally limited - including to this extent - even after repetitive testing even when pain was present.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id., at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id. at 36.  

In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0-percent disabling (noncompensable) under the applicable diagnostic code.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with Diagnostic Code 5003 regarding arthritis, it does not follow that the maximum rating is warranted under the applicable diagnostic code pertaining to range of motion simply because pain is present throughout the range of motion.  See id.

As a 40 percent rating is not warranted, the next higher 50 and 100 percent ratings likewise are not warranted because they both require ankylosis and of the unfavorable (rather than favorable) type.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in the neutral position (0 degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, Note (5) to Diagnostic Codes 5235-42.

According to case law, ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999); Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)]. 

It therefore cannot be said the Veteran has either favorable or unfavorable ankylosis of his thoracolumbar spine.  While it is true to say he has less than normal range of motion, even considerably less concerning his forward flexion, he still has a quantifiable measure of range of motion.  Therefore, he does not have ankylosis.

The Board also has considered the potential application of other Diagnostic Codes.  Under Diagnostic Code 5243, IVDS is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Note (6).

Under the Formula for Rating IVDS based on Incapacitating Episodes, a 10 percent rating is warranted if incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks; and a 60 percent rating is warranted if the total duration is at least six weeks.  See 38 C.F.R. § 4.71a, DC 5243.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).

Here, the Veteran has not stated and there is no evidence showing he has been prescribed bed rest by a physician due to periods of acute signs and symptoms of low back pathology during the pendency of this claim.  Indeed, the VA examination reports confirm he does not have IVDS, and such a diagnosis is not otherwise reflected in his outpatient treatment records.

The General Rating Formula also provides that neurologic abnormalities associated with disabilities of the spine are to be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).

Here, though, there is no competent and credible evidence showing the Veteran has neurologic impairment associated with his low back disability.  The VA examination reports are unremarkable for findings of associated neurologic abnormalities or impairment.  Indeed, to the contrary, the VA examination reports both indicate normal muscle strength, sensory, and reflex examinations.  The Veteran has reported bowel and urinary problems; however, the April 2009 VA examiner attributed those problems to his cervical spine injury rather than to his service-connected low back condition.  Furthermore, the examiner explained that the cervical spine injury is unrelated to the service-connected low back disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (indicating VA adjudicators must be able to distinguish the extent of impairment that is attributable to the service-connected disability from that which, instead, is due to other factors).

A total disability rating based on individual unemployability (TDIU) is an element of a claim for a higher rating for a disability, if there is suggestion that disability renders the Veteran incapable of obtaining or maintaining substantially gainful employment.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, although the Veteran does not work, he has not made any assertions of unemployability owing to his low back condition and there are none raised by the record during the appeal period.  Indeed, it has been explained that he is not working on account of his cervical spine injury, which as mentioned is separate and apart from his service-connected low back disability.  Therefore, further consideration of TDIU entitlement is not warranted inasmuch as no derivative claim has been raised, either expressly or implicitly.

The Board also has considered whether referral for extra-schedular consideration is necessary under 38 C.F.R. § 3.321(b)(1).  According to Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  

The Board finds that the schedular rating criteria sufficiently contemplate the impairment attributable to the Veteran's service-connected low back disability.  His symptoms include pain, limitation in motion and consequent functional impairment.  These symptoms have been taken into account and are considered in applying the relevant criteria in the Rating Schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Thus, referral for an extra-schedular rating is unnecessary at this time and consideration of whether his disability picture exhibits other related factors such as those provided by the regulation as "governing norms" is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

The claim of entitlement to a rating higher than 20 percent for lumbar spondylosis is denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


